Judgment unanimously affirmed, with costs. Memorandum: The judgment of the Erie County Supreme Court annulling respondent’s denial of petitioner’s application for a wholesale beer license was in all respects proper. While such denials must be confirmed if there is a rational basis for the authority’s determination (Matter of Rochester Colony v Hostetter, 19 AD2d 250, 253), no such basis existed here. Respondent’s stated reasons for denial were grounded upon speculative inferences unsupported by the record (Patrick McCloskey, Inc. v State Liq. Auth., 33 *1084AD2d 780) and, in fact, were contradicted by the State Liquor Authority’s own investigative report. Furthermore, the court did not err when it directed that respondent’s records be purged of all derogatory references to petitioner’s character and background. CPLR 7806 expressly provides that in reviewing a determination by an administrative agency, the court "may direct or prohibit specified action by the respondent.” Due to the nature of the allegations here and the absence of factual support, such expungement was justified. (Appeal from judgment of Erie Supreme Court—article 78.) Present—Moule, J. P., Mahoney, Goldman and Witmer, JJ.